Citation Nr: 0533424	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-25 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Navy from 
January 1944 to May 1946.  The appellant is the deceased 
veteran's widow.  This appeal arises from a January 2003 
rating decision by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans' Affairs (VA) which 
denied service connection for the cause of the veteran's 
death and Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35.  

In March 2005, the appellant was afforded a Travel Board 
hearing before C. W. Symanski, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

In November 2005 the Board received a motion to advance this 
case on the Board's docket.  The motion to advance the appeal 
was granted.  Accordingly, the Board will proceed without 
further delay.


FINDINGS OF FACT

1.  The veteran died in May 2001.  His certificate of death 
indicated that he died from "single gunshot wound of head."  
It did not list any underlying causes.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The immediate cause of the veteran's death is not related 
to a disease or injury in service.

4.  The veteran did not engage in combat during his service, 
and there is no credible evidence that he experienced a 
stressor during service sufficient to cause PTSD.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a disease or injury incurred in service, or to service-
connected disability; a service-connected disease or 
disability did not cause or contribute substantially or 
materially to the veteran's death.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.312(b), (c)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Cause of Death

The veteran died in May 2001.  An amended certificate of 
death indicated that he died of "single gunshot wound of 
head."  It listed no underlying causes.

At the time of the veteran's death service connection was not 
in effect for any disabilities.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110, 1131 and 1112 (setting forth criteria 
for establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but it must be shown 
that there was a causal connection.  Generally, minor service 
connected disabilities of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
regardless of coexisting conditions, but, even in such cases 
there is for consideration whether there may be a reasonable 
basis for holding that a service connected disability was of 
such severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Under the laws administered by VA, service connection may be 
granted for the cause of death by suicide where it is 
established that at the time of death there was mental 
unsoundness due to or the proximate result of a service 
connected disease or injury.  Where the evidence shows no 
reasonable adequate motive for suicide, it will be considered 
to have resulted from mental unsoundness and the act itself 
considered to be evidence of mental unsoundness.  A 
reasonable adequate motive for suicide may be established by 
affirmative evidence showing circumstances that could lead a 
rational person to self-destruction.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.302; see also Sheets v. Derwinski, 2 Vet. App. 
512 (1992).  In the absence of a determination of an unsound 
mind, a veteran's death by suicide would be considered the 
result of his own willful misconduct, and service connection 
for the cause of death would be precluded.  See 38 C.F.R. 
§§ 3.301(a), 3.302(a) (2005).  Review of the record, however, 
does not disclose any reasonable adequate motive for suicide.  
Therefore, the veteran's suicide must be presumed to be due 
to mental unsoundness.  38 C.F.R. § 3.302(b)(2).  There is, 
however, as more fully explained below, no evidence showing 
that any mental unsoundness the veteran may have experienced 
was related to military service.

The appellant contends that the veteran committed suicide in 
May 2001 because of post-traumatic stress disorder (PTSD) 
arising out of his active duty service in World War II.  

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2005), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has made it clear that, where a claimed stressor is alleged 
to have occurred during combat, VA must make a specific 
finding as to whether or not the claimant was involved in 
combat.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  VA is not required to accept a claimant's 
assertions that he/she was engaged in combat but, in arriving 
at its findings of fact, the credibility of the testimony and 
statements of record must be addressed.  Cohen, 10 Vet. App. 
at 145-46.

VA has made substantive revisions to 38 C.F.R. § 3.304(f), 
which is the regulatory provision governing the type(s) of 
evidence required to establish service connection for PTSD.  
See 64 Fed. Reg. 32807-32808 (June 18, 1999).  In pertinent 
part, this provision holds that a claimant's testimony alone 
may establish the occurrence of the claimed in-service 
stressor if consistent with the circumstances, conditions, or 
hardships of his/her service.  However, this provision is 
only applicable once a claimant has established that he/she 
engaged in combat with the enemy.  The previous version of 
38 C.F.R. § 3.304(f) was less favorable to a claimant as it 
required verification by service department evidence or an 
award such as the Purple Heart, Combat Infantryman Badge or 
similar combat citation.  38 C.F.R. § 3.304(f) (1998).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 
18, 1999).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI.

The claimant bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  the 
appellant's contentions; the veteran's service medical 
records; the veteran's service personnel records; a letter 
and progress notes from Dr. Munasifi dated in July 1986; a 
copy of the veteran's death certificate that does not include 
a cause of death registered on May 25, 2001; a letter from 
Dr. Zislis dated in June 2001; a letter from Dr. Littles 
dated in June 2001; a letter from James F. Walton, D.D.S., 
dated in July 2001; 2 letters from the veteran's daughters 
dated in July 2001; a letter from the appellant dated in July 
2001; an autopsy report by Dr. Neal completed in August 2001; 
a copy of the veteran's death certificate that includes a 
cause of death registered in August 2001; an undated letter 
from the veteran's brother; a letter from W. A. Woodham dated 
in March 2005; a letter from Dr. Enoch dated in October 2005.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
her behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the appellant's claim for service connection for the cause of 
the veteran's death.

In a June 2001 letter Dr. Zislis stated that the veteran 
first presented to his office for psychiatric evaluation in 
November 2000.  The veteran had a twenty-five year history of 
intermittent aggressive, assaultive behavior toward his wife 
which was particularly remarkable given the fact that they 
otherwise reported and exhibited a very close, loving 
relationship.  In the initial evaluation they did not mention 
the veteran's history of service in World War II, but in his 
second appointment in December 2002 the veteran discussed his 
preoccupation with his military service on the Pacific Front 
and his nightmares regarding it.  He had been a prisoner of 
war.  With medication management, the veteran and his wife 
reported that the veteran had been improving concerning his 
moodiness and rage outbursts.  However, on May [redacted], 2001, the 
veteran committed suicide via self-inflicted gun shot to the 
head.  The veteran's wife reported to Dr. Zislis that despite 
the veteran's improvement, in the last several months prior 
to the veteran's death, he had been increasingly preoccupied 
with memories and nightmares concerning his experiences in 
World War II.  Dr. Zislis then stated that although the 
veteran's initial diagnoses included Depression, Impulse 
Control Disorder (Intermittent Explosive Type) and possible 
Sleep Disorder, among others, it was also likely that the 
veteran's longstanding difficulties were related to and very 
possibly a direct result of the veteran's experiences in 
World War II and were associated with post-traumatic stress 
disorder.  Dr. Zislis said that there appeared to be a direct 
relationship between the veteran's increasing preoccupation 
with these issues and the taking of his own life.

The appellant has therefore presented that the veteran was 
diagnosed with PTSD.  For the purposes of this appeal, the 
Board presumes, without deciding, that the diagnosis conforms 
to DSM-IV requirements.  See 38 C.F.R. §§ 3.304(f); 4.125(a) 
(2005); See also letter from Dr. Zislis dated in June 2001, 
progress notes from Dr. Munasifi dated in July 1986.  
However, the Board must assess the credibility of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted the 
appellant's description of his [military] experiences as 
credible and diagnosed the veteran as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of the veteran's active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

The issue presented in this case concerns whether the veteran 
was actually exposed to any stressors supporting his PTSD 
diagnosis.  In this instance, the veteran's discharge forms 
do not show that he received an award that would establish 
his involvement in combat.  The Board notes that the veteran 
received a U.S. Navy Honorable Discharge button, Honorable 
Discharge lapel button, and Honorable Discharge emblem.  
These medals do not establish combat involvement.  The 
veteran's service personnel records also contain no evidence 
that the veteran participated in combat.  They show that he 
transferred to the USS Lenoir on 30 July 1945 for duty and 
that he was serving outside the continental limits of the 
United States for duty as of 5 August 1945.  They further 
show that the veteran served with credit aboard the USS 
Lenior during the occupation of Honshu, Japan, during the 
period from 27 September to 1 October 1945 at Wakayama (for 
the occupation of Osaka) and during the period of 21 October 
to 25 October 1945 at Hiro Wan (for the occupation of Kure).  
The history of the USS Lenior showed that she came under air 
attack during April 1945 but sustained no battle damage.  
There is no other indication in the USS Lenoir's history that 
she was in combat.  Her only recorded combat was therefore 
nearly 4 months before the veteran reported aboard for duty.  
There is nothing in the record to suggest that the veteran 
ever disembarked from the USS Lenoir or was involved in 
combat in the Pacific theater while serving on the USS 
Lenoir.  The Board must therefore find that the veteran did 
not engage in combat with the enemy.  

The Board must now look to whether there is any "Credible 
supporting evidence" of a stressor in the service records or 
other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Initially, the Board notes that the appellant has alleged 
that the veteran experienced specific stressors, including a 
plane crash and being a prisoner of war.  See BVA Hearing 
Transcript dated in March 2005 and letter from Dr. Zislis 
dated in June 2001.  Certainly, there is no reason to suspect 
that the veteran was ever a POW and there is absolutely no 
other credible evidence corroborating these stressors.  There 
are no "buddy statements" associated with the claims file 
that show the veteran was exposed to stressors.  Statements 
made by family members as to their recollections of the 
veteran's service are not supported in any way by the 
objective evidence of record including personnel and service 
medical records.

The Board finds that the appellant has not provided any 
"credible supporting evidence" to verify that the veteran 
was exposed to the alleged stressors.  The Board must 
therefore find that PTSD is not shown to have its origins in 
the veteran's military service and the appellant's claim must 
be denied.

The Board has considered the lay statements provided by the 
appellant and the veteran's relatives and friends.  The Board 
points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
December 2001 and September 2003.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the RO's 
December 2001 letter contained a specific request that the 
appellant send information describing additional evidence or 
the evidence itself to VA.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
veteran's available medical records.  She has not referred to 
any other pertinent evidence that he wanted VA to obtain.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

A VA medical opinion has not been obtained regarding a 
relationship between PTSD and the veteran's death.  However, 
the Board finds that the evidence, discussed infra, which 
indicates that the veteran did not receive treatment for the 
claimed symptoms during service, and that there is nothing in 
the record to verify the veteran's alleged stressors, 
warrants the conclusion that a remand for an opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2005); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


